[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________                  FILED
                                                           U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 05-11031
                                                                  May 19, 2006
                            Non-Argument Calendar             THOMAS K. KAHN
                          ________________________                CLERK

                      D. C. Docket No. 04-00017-CR-B-NE

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

STEVEN RAY HALL,

                                                            Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                         _________________________

                                 (May 19, 2006)

Before TJOFLAT, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Marc James Ayers, appointed counsel for Steven Ray Hall in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).
Hall was provided a copy of the brief and has not filed any opposition to the

motion.

      Our independent review of the entire record reveals that counsel’s thorough

assessment of the relative merit of the appeal is correct.   Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Hall’s conviction and sentence are

AFFIRMED.




                                        2